People v Collins (2018 NY Slip Op 08796)





People v Collins


2018 NY Slip Op 08796


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, CURRAN, AND TROUTMAN, JJ.


1128 KA 16-02088

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vGLENN COLLINS, JR., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (NICOLE K. INTSCHERT OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Walter W. Hafner, Jr., A.J.), rendered April 21, 2016. The judgment convicted defendant, upon his plea of guilty, of scheme to defraud in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Collins ([appeal No. 1] — AD3d — [Dec. 21, 2018] [4th Dept 2018]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court